Order entered February 19, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00188-CV

                          IN RE GHOUSE MOHIUDDIN, Relator

                Original Proceeding from the 429th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 429-55925-2014

                                          ORDER
       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We ORDER relator to bear the costs of this original proceeding.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE